DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4 October 2021 have been fully considered but they are not persuasive. To address the applicant’s position, it should be pointed out that the applicant argues that the prior arts Ohnishi with Swaminathan with Kawakami does not teach the amended claimed invention. To support this, the applicant asserts first that Swaminathan does not disclose the claimed invention since fig. 3A of Swaminathan depicts that VCSELs 302 that correspond to micro-lenses 304 to bend light beams at different angles and directions. However, what is important about Swaminathan is that the prior art discloses a matrix of light-emitting portions arranged in an array with a corresponding micro-lens array each positioned over a light source, ¶44. What is important about the combination of light sources and micro-lenses of Swaminathan is that the micro-lens array positioned over each light source bend the emitted lights from each individual the light sources depending on the offset difference of the micro-lens corresponding to each light source, ¶50. The offset difference of the micro-lens corresponding to teach light source is different from one another as depicted in Fig. 5 of the Swaminathan where the center of the VCSELs 501A, 502A, and 503C have different alignments with their corresponding micro-lenses 501B, 502B, and 503B, ¶50. Applicant then points out that Kawakami discloses optical rods 121 arranged with light sources 111 on Fig. 4 and Fig. 11 of Kawakami which discloses a collimating lens 116 and considers that this would not disclose that a light source and lens array have a one to one correspondence. However, what was important with directing to fig. 4 and 11 is that there is a corresponding use of either rod lens or concave lens with each light source, rod lens . 
Applicant relies on their understanding of the prior arts Swaminathan and Kawakami to argue that the prior arts cannot be combined, as the combination would no longer arrive at the technical effects of the individual prior art as disclosed in Swaminathan, which does not allow for bending all the light beams from the light source. In response to applicant's argument that Kawakami cannot be effectively combined with Swaminathan, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant then further argues that Kawakami does not disclose a one-to-one correspondence between the light source and lens array as depicted in Fig. 11. However, it should still be pointed out that the relied upon description of Fig. 4 on ¶34 and 35, still discloses a light source 111 arranged with a specific optical rod 121, ¶35 and Fig. 4. Additionally, Fig. 11 depicts also collimating lenses 123 with a concave shape after the lens array 122 which each relate to the particular light sources. These elements of Kawakami still teaches the claimed correspondence between light source and lenses claimed, where there is an optical lens respective of each one of the light-emitting portions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,4,6,10,16,17,19 rejected under 35 U.S.C. 103 as being taught by OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of Kawakami; Tomoaki et al. (US 20130169859 A1)
Regarding claim 1, Ohnishi teaches, 
An image inspection device (title, “inspection apparatus”) which uses photographic images (title, having ”an obliquely arranged camera”) to inspect a target, (¶31, for “visual substrate inspection”) comprising: 
(¶34 and Fig. 1B-2, “a camera 2”) that photographs the target; (¶34, “photographs the substrate 4” for “taking images”) and  
5a light transmissible lighting portion (¶34 and Fig. 1B-1, “illumination device 1 is a capable of illuminating”) that is disposed between the target (¶34 and Fig. 1B-4, “substrate 4”) and the photographing portion (¶34 and Fig. 1B-2, “a camera 2” with the “illumination device 1” positioned between the camera 1 and substrate 4 as depicted in fig. 1B) and configured to irradiate light in a direction toward the target, (¶34 and Fig. 1B, “illumination device 1 is a capable of illuminating a substrate 4”) wherein an optical axis of the photographing portion directly passes through a light emission surface of the lighting portion, (¶35 and Fig. 1A and 1B, “opening 12 is provided at the vertex of the illumination device 1, and the camera 2 is positioned such that it can photograph the substrate 4 through the opening 12” both centered on the substrate 4 as depicted in fig. 1B)
wherein the lighting portion (¶34,35 and Fig. 1B, “illumination device 1”) comprises: 
a plurality of light-emitting portions that is arranged in a patterned form (¶35, illumination device 1 “blue LEDs 10B, green LEDs 10G and red LEDs 10R are arranged concentrically”) and configured to be capable of selectively emitting light; (¶34, illumination device 1 capable of “illumination light changing stepwise or continuously”) and  
	But does not explicitly teach, 
a plurality of light-emitting portions that is arranged in a matrix form 
10an optical system configured to control irradiation directions of the light emitted from each of the plurality of light-emitting portions to be directions corresponding to positions of each of the plurality of light-emitting portions,
 is a micro lens array comprising a plurality of rod lenses or concave lenses  15arranged facing the plurality of light-emitting portions respectively, and each of the plurality of rod lenses or concave lenses is disposed to be respectively corresponding to one of the plurality of light-emitting portions,
wherein angles of optical axes of each of the plurality of rod lenses or concave lenses to optical axes of respective one of the plurality of light-emitting portions are different from each other. 
	However, Swaminathan teaches additionally,
a plurality of light-emitting portions that is arranged in a matrix form (¶43 and Fig. 3B, “a VCSEL array” arranged in a grid like pattern as depicted in Fig. 1B) 
10an optical system (¶43,44, and Fig. 3C, “micro-lens array (MLA)”) configured to control irradiation directions of the light emitted (¶44, “Light from the MLA is projected through IR projection lens 306 to create projected pattern 307 on an object”) from each of the plurality of light-emitting portions to be directions corresponding to positions of each of the plurality of light-emitting portions (¶43 and Fig. 3C, “micro-lens array (MLA) includes multiple lenses with each lens positioned over one VCSEL (and the IR light it produces)”)  
wherein the optical system is a micro lens array comprising a plurality of lenses (¶43,44, and Fig. 3C, “micro-lens array (MLA) includes multiple lenses”) 15arranged facing the plurality of light-emitting portions respectively, (¶43 and Fig. 3C, “micro-lens array (MLA) includes multiple lenses with each lens positioned over one VCSEL (and the IR light it produces)”) and each of the plurality of lenses is disposed to be respectively corresponding to one of the plurality of light-emitting portions, (¶49, “Each of VCSELs 501A-501C includes a micro lens located over a corresponding VCSEL”)
(¶50 and 47, “bending angles” for emitted light from individual VCSELs in the array to match the chief ray angle of the projection lens) of each of optical axes of the plurality of lenses (¶50, “centers of each MLA lens”) to optical axes of respective one of the plurality of light-emitting portions (¶50, centers of “a corresponding VCSEL” to each MLA lens) are different from each other. (¶50, “lens is offset with respect to the center of the VCSEL, the light from the VCSEL interacts with a different part of the lens, with a different curvature resulting in different bending angles.”) 
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan which will arrange the projecting units with a corresponding micro-lens. This arrangement of projectors to micro-lenses can bend lights from each of the emitters that reduce loss of light from light emitted at the edges without compromising size and cost. 
	But does not explicitly teach, 
plurality of rod lenses or concave lenses arranged facing the plurality of light emitting portions respectively, and each of the plurality of rod lenses or concave lenses is disposed to be respectively corresponding to one of the plurality of light-emitting portions, 
	However, Kawakami teaches additionally, 
plurality of rod lenses or concave lenses (¶60-62,35,Fig. 4-121, and Fig. 11-111, “optical integrator unit 120” as illustrated in Fig. 4 and 11 composed of “optical rods 121” or “lens array” used in place of the rods which the lens surfaces “having a curvature in the X direction different from that in the Y direction”) arranged facing the plurality of light emitting portions respectively (¶61 and Fig. 11, “a plurality of light sources 111” where “Each of the light sources 111 emits a light beam” is collected or scattered by a lens array 122 and “through each of collimating lenses 123” which are concave lenses) and each of the plurality of rod lenses or concave lenses is disposed to be respectively corresponding to one of the plurality of light-emitting portions, (¶34 and 35, “Collective lenses may be placed between the plurality of light sources 111 and each optical rods 121” such as the “optical integrator unit 120 having a plurality of optical rods 121” depicted in Fig. 4 and “each of the light sources 111 emits a light beam” that is “collected or scattered by a lens array 122 composed of micro lenses”) 
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami which provides a curved lens or optical rod to each light source. These arrangements aid in providing discrete illumination areas.

Regarding claim 3, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 1,
	Swaminathan teaches additionally,
plurality of lenses (¶48-50 and Fig. 5, “lenses of the MLA”) are disposed in a manner that optical axes of at least a portion of the lenses among the plurality of lenses deviate from optical axes of the light-emitting portions facing at least the portion of the lenses. (¶50, “center 501C of VCSEL 501A is misaligned with the center 501D of MLA lens 501B, where center 501D is closer to the center of VCSEL array than center 501C of VCSEL 501A”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami which will arrange the projecting units 
Kawakami teaches additionally, 
plurality of rod lenses or concave lenses (¶60-62,35,Fig. 4-121, and Fig. 11-111, “optical integrator unit 120” as illustrated in Fig. 4 and 11 composed of “optical rods 121” or “lens array” used in place of the rods which the lens surfaces “having a curvature in the X direction different from that in the Y direction”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami which provides a curved lens or optical rod to each light source. These arrangements aid in providing discrete illumination areas.

Regarding claim 4, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 3,
	Ohnishi teaches additionally, 
lighting portion is divided into a plurality of lighting elements, (¶35, “light-source substrate in which blue LEDs 10B, green LEDs 10G and red LEDs 10R”)
	Swaminathan teaches additionally, 
in at least one lighting element among the plurality of lighting elements, (¶48-50 and Fig. 5, “light emitted by VCSELs in the VCSEL array“) at least the portion of the lenses is disposed with pitches (¶50, “each MLA lens bends light because it is offset from its corresponding VCSEL“) smaller than pitches of the light-emitting portions. (¶50 and fig. 5, which fig 5 depicts “centers (centerlines) of a MLA lens and its corresponding VCSEL with more misalignment (more offset)” and “MLA lens and its corresponding VCSEL pairs with their respective centers (centerlines) less misaligned”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami which will arrange the projecting units with a corresponding micro-lens. This arrangement of projectors to micro-lenses can bend lights from each of the emitters that reduce loss of light from light emitted at the edges without compromising size and cost. 
Kawakami teaches additionally, 
the plurality of rod lenses or concave lenses (¶60-62,35,Fig. 4-121, and Fig. 11-111, “optical integrator unit 120” as illustrated in Fig. 4 and 11 composed of “optical rods 121” or “lens array” used in place of the rods which the lens surfaces “having a curvature in the X direction different from that in the Y direction”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami which provides a curved lens or optical rod to each light source. These arrangements aid in providing discrete illumination areas.

Regarding claim 6, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 1,
	Swaminathan teaches additionally, 
wherein the plurality of lenses (¶48-50 and Fig. 5, “light emitted by VCSELs in the VCSEL array“) are disposed in a manner that optical axes of at least a portion of lenses among the 5plurality of lenses (¶50, “each MLA lens bends light because it is offset from its corresponding VCSEL“) are inclined with respect to optical axes of the light-emitting (¶50,49, and fig. 5, which fig 5 depicts “centers (centerlines) of a MLA lens and its corresponding VCSEL with more misalignment (more offset)” and “MLA lens and its corresponding VCSEL pairs with their respective centers (centerlines) less misaligned” such as those depicted in fig. 5 as “micro lens 501B is located over VCSEL 501A, micro lens 502B is located over VCSEL 502A, and micro lens 503B is located over VCSEL 503A”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami which will arrange the projecting units with a corresponding micro-lens. This arrangement of projectors to micro-lenses can bend lights from each of the emitters that reduce loss of light from light emitted at the edges without compromising size and cost. 
Kawakami teaches additionally, 
the plurality of rod lenses or concave lenses (¶60-62,35,Fig. 4-121, and Fig. 11-111, “optical integrator unit 120” as illustrated in Fig. 4 and 11 composed of “optical rods 121” or “lens array” used in place of the rods which the lens surfaces “having a curvature in the X direction different from that in the Y direction”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami which provides a curved lens or optical rod to each light source. These arrangements aid in providing discrete illumination areas.

Regarding claim 10, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 1,
	Ohnishi teaches additionally, 
(¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)

Regarding claim 16, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 3,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)

Regarding claim 17, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 4,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)

Regarding claim 19, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 6,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶34 and 36 and fig. 14, “inspection apparatus includes an illumination device 1” as depicted in Fig. 1B to provide “light irradiated onto the substrate 4”)

Claim 5,18 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of Kawakami; Tomoaki et al. (US 20130169859 A1) in view of HANASHIMA; Naoki et al. (US 20180306404 A1)
Regarding claim 5, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 4,
Kawakami teaches additionally, 
the plurality of rod lenses or concave lenses (¶60-62,35,Fig. 4-121, and Fig. 11-111, “optical integrator unit 120” as illustrated in Fig. 4 and 11 composed of “optical rods 121” or “lens array” used in place of the rods which the lens surfaces “having a curvature in the X direction different from that in the Y direction”)
	But does not explicitly teach the additional limitation of claim 5,
	Hanashima teaches additionally, 
at least the portion of the lenses is disposed disturbing regularity. (¶84 and Fig.4a and 4b, “make part of the ridge line have an irregular shape rather than a simple straight line or curve” for the “ridge lines between the adjacent microlenses 21” such as depicted in Fig. 4A and 4B)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami with the irregular shapes of Hanashima which incorporates half lenses into a microlens array. These irregularities can create boundaries between microlenses adjacent to each other non-flat and disrupt the phase of diffraction a wavefront to prevent diffracted light components in specific directions.  

Regarding claim 18, Ohnishi with Swaminathan with Kawakami with Hanashima teaches the limitation of claim 5,

A lighting device comprising a lighting portion (¶49 and fig. 14, which is described as “illumination system into an inspection tool or apparatus”)

Claim 7,11,12,14,20 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of Kawakami; Tomoaki et al. (US 20130169859 A1) in view of TAGAWA; Tomohiko et al. (US 20170315273 A1)
Regarding claim 7, Ohnishi with Swaminathan with Kawakami teaches the limitation of claim 1,
Kawakami teaches additionally, 
the plurality of rod lenses or concave lenses (¶60-62,35,Fig. 4-121, and Fig. 11-111, “optical integrator unit 120” as illustrated in Fig. 4 and 11 composed of “optical rods 121” or “lens array” used in place of the rods which the lens surfaces “having a curvature in the X direction different from that in the Y direction”)
	But does not explicitly teach the additional limitation of claim 7,
lighting portion (title, “lens array and light source unit”) further includes a light-shielding portion (¶56 and fig. 4, “light shielding parts 102”) configured to shield the light (¶56 and fig. 4, parts 102 “are parts having been subjected to an outside light enter prevention process”) that is among the light emitted from the plurality of light-emitting portions (¶60, “light L2 emitted from the light emitting element 44 and radially spread is blocked (or absorbed) by its corresponding light shielding part 102”) and leaks from 10the surrounding of each of the plurality of lenses. (¶60, “light L2 is prevented from entering the next lens 66 which does not correspond to the light emitting element 44”)


Regarding claim 11, dependent on claim 3, it is the same limitations of claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 11. 

Regarding claim 12, dependent on claim 4, it is the same limitations of claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 12. 

Regarding claim 14, dependent on claim 6, it is the same limitations of claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 14. 

Regarding claim 20, Ohnishi with Swaminathan with Kawakami with Tagawa teaches the limitation of claim 7,
	Ohnishi teaches additionally, 
A lighting device comprising a lighting portion (¶49 and fig. 14, which is described as “illumination system into an inspection tool or apparatus”)

Claim 8,9 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of Kawakami; Tomoaki et al. (US 20130169859 A1) in view of Di Trapani; Paolo et al. (US 20200056754 A1)

Kawakami teaches additionally, 
the plurality of rod lenses or concave lenses (¶60-62,35,Fig. 4-121, and Fig. 11-111, “optical integrator unit 120” as illustrated in Fig. 4 and 11 composed of “optical rods 121” or “lens array” used in place of the rods which the lens surfaces “having a curvature in the X direction different from that in the Y direction”)
	But does not explicitly teach the additional limitation of claim 8,
	However, Di Trapani teaches additionally, 
lighting portion (¶83 and fig.7, “unit 81”) further includes a light-shielding portion (¶83, “pinhole structure 85”) that is disposed between at least a portion of lenses among the plurality of lenses (¶83 and fig. 7, as depicted in fig. 7 the “pinhole structure 85” positioned before the pair of second microlenses 83B) and the light-emitting portions facing at least the portion of 15lenses, (¶83 and fig. 7-11b, “sunlight forming unit 11B” which passes “collimated light 50” into the “pinhole structure 85” and out of the “microlenses” 83b as depicted in Fig. 7) and the light-shielding portion has pinholes that are formed (¶83 and Fig. 7, “Pinholes 87 of pinhole structure 85”) on locations which are deviated with respect to the optical axes of at least the portion of lenses. (¶83 and fig.7, “microlenses 83A, 83B and pinhole 87 are lined up along a central axis 89”)
It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to combine the inspection system of Ohnishi with the projector of Swaminathan with the optical integrator of Kawakami with the illumination structure of Di Trapani which uses pinholes for each microlens. These pinholes eliminate spatial components. 


	Ohnishi teaches additionally, 
a light diffusion portion (¶36 and fig. 1b,”diffuser panel 11” as depicted in Fig. 1B with specific openings for each light group) that diffuses the lights 20from the plurality of light-emitting portions. (¶36 and fig. 1B, “light irradiated onto the substrate 4 from all azimuth directions changes from blue to green to red as the zenith angle increases” of the “respective light-emitting regions 11B, 11G and 11R of the diffuser panel 11”)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over OHNISHI; Yasuhiro (US 20150253129 A1) in view of Swaminathan; Krishna et al. (US 20170374244 A1) in view of Kawakami; Tomoaki et al. (US 20130169859 A1) in view of HANASHIMA; Naoki et al. (US 20180306404 A1) in view of TAGAWA; Tomohiko et al. (US 20170315273 A1)
Regarding claim 13, dependent on claim 5, it is the same limitations of claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 13. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483